DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on January 24, 2022.
Claim 17 has amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed January 24, 2022 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed October 22, 2021.
Information Disclosure Statement
The Information Disclosure Statements submitted on November 23, 2021 and January 24, 2022 have been considered.  Initialed copies of the Forms 1449 are enclosed herewith.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–15 are directed to a machine (“A system”), and claims 16–20 are directed to a process (“A method”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving, from a client associated with a client account, first data indicating a business and a client-defined vendor grouping associated with a vendor account, the client-defined vendor grouping indicating an intellectual-property related obligation associated with the vendor account;
receiving, from a vendor associated with the vendor account, second data including a business classification of the business associated with the vendor account, the business classification indicating an annual revenue of the business;
determining a threshold coverage value corresponding to the intellectual- property related obligation based at least in part on the first data and the second data, the threshold coverage value indicating, for vendors associated with the client-defined vendor grouping and having the annual revenue, a coverage value that is beneficial for satisfying contractual obligations associated with the client;
identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the intellectual-property related obligation;
determining, based at least in part on the threshold coverage value and the third data, a level of compliance associated with the intellectual-property related obligation; and
 . . . indicating the level of compliance.
The claims, therefore, recite determining a coverage amount and contract compliance, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“processors”, “computer-readable media”, “graphical user interface (GUI)”, and “computing device”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive data and determine a value.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  Furthermore, the limitation involving merely displaying a result on a graphical user interface also fails to integrate the claims into a practical application because it amounts to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).    
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.  Additionally, the limitation involving displaying a result on a graphical user interface also fails to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Independent claims 8 and 16 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the features of claim 1 are performed by another system in claim 8 and implemented by a method in claim 16.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 16 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–15, and 17–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 9, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the coverage determination recited in claims 1 and 8 by further specifying  how it is determined—“based at least in part on the litigation exposure associated with the industry”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3–6, 10–13, 15, 17, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite displaying on the graphical user interface whether or not the threshold coverage has been satisfied.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5 and 12, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving additional insurance coverage information.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 6 and 13, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving an insurance policy and application, and additional information for that policy and application.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 7, 14, and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the coverage determination recited in claims 1, 8, and 16 by further specifying how the vendor grouping is determined—“based at least in part on the fourth data”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 15 and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the coverage determination recited in claims 8 and 16 by further specifying an additional determination—“that a second insurance coverage value . . . does not satisfy the threshold coverage value” and “at a second time, that the insurance coverage value does not satisfy the threshold coverage value”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al., U.S. Patent App. No. 2021/0158451 (“Blazek”) in view of Wilson, U.S. Patent App. No. 2005/0049891 (“Wilson”).
For claim 8, Blazek teaches:
A system comprising (¶ 90: example system): 
one or more processors (¶ 90: processors); and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (¶ 91: instructions stored on storage media, executed by processor):
 . . . indicating an annual revenue of the business (¶ 53: business information can include annual revenue information; ¶ 87: business classification from business information);
determining, based at least in part on the first data and the second data, a threshold coverage value corresponding to the insurable obligation indicating a coverage value that is beneficial for satisfying contractual obligations associated with the client and vendors associated with the predefined vendor grouping and having the annual revenue (¶ 87–89: coverage limits based on business and historic information) . . ..
Blazek does not teach: receiving, from a first entity associated with a client account, first data indicating a business and a predefined vendor grouping associated with a vendor account, the predefined vendor grouping indicating an insurable obligation associated with the vendor account; receiving, from a second entity associated with the vendor account, second data including a business classification of the business associated with the vendor account, the business classification; identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the insurable obligation; determining, based at least in part on the threshold coverage value and the third data, a level of compliance associated with the insurable obligation; and generating, a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance.
Wilson, however, teaches:
receiving, from a first entity associated with a client account, first data indicating a business and a predefined vendor grouping associated with a vendor account, the predefined vendor grouping indicating an insurable obligation associated with the vendor account (¶ 29: supplier data including their compliance with insurance premiums);
receiving, from a second entity associated with the vendor account, second data including a business classification of the business associated with the vendor account, the business classification (¶ 29, 40: information or report on supplier's financial strength);
identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the insurable obligation (¶ 28: prior contract terms between supplier and customer);
determining, based at least in part on the threshold coverage value and the third data, a level of compliance associated with the insurable obligation (¶ 31: compliance information used to verify compliance); and
generating, a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance (¶ 34, 37: graphical user interface displaying compliance result to customer or supplier).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek by adding the compliance check from Wilson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating compliance checks—a benefit explicitly disclosed by Wilson (¶ 14–17: need for more accurate and comprehensive compliance checks; ¶ 18: invention provides compliance check for suppliers).
For claim 14, Blazek and Wilson teach all the limitations of claim 8 above, and Blazek further teaches:
The system of claim 8, the operations further comprising: identifying fourth data indicating at least one of: the business associated with the vendor account; an industry associated with the vendor account; a product associated with the vendor account; and a client-specific grouping created by the client account (¶ 27: business information can include business or industry information); and
wherein the predefined vendor grouping is based at least in part on the fourth data (¶ 51–52: industries grouped by business information).
For claim 16, Blazek teaches:
A method comprising (¶ 25: example method): . . .
determining a threshold coverage value corresponding to the insurable obligation based at least in part on the first data and the second data (¶ 87–89: coverage limits based on business and historic information) . . ..
Blazek does not teach: receiving, from a first entity associated with a client account, first data indicating a business and a predefined vendor grouping associated with a vendor account, the vendor grouping indicating an insurable obligation associated with the vendor account; receiving, from a second entity associated with the vendor account, second data including a business classification of the business associated with the vendor account; determining a level of compliance associated with the insurable obligation based at least in part on the threshold coverage value; and generating a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance associated with the insurable obligation.
Wilson, however, teaches:
receiving, from a first entity associated with a client account, first data indicating a business and a predefined vendor grouping associated with a vendor account, the vendor grouping indicating an insurable obligation associated with the vendor account (¶ 29: supplier data including their compliance with insurance premiums);
receiving, from a second entity associated with the vendor account, second data including a business classification of the business associated with the vendor account (¶ 29, 40: information or report on supplier's financial strength);
determining a level of compliance associated with the insurable obligation based at least in part on the threshold coverage value (¶ 31: compliance information used to verify compliance); and
generating a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance associated with the insurable obligation (¶ 34, 37: graphical user interface displaying compliance result to customer or supplier).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek by adding the compliance check from Wilson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating compliance checks—a benefit explicitly disclosed by Wilson (¶ 14–17: need for more accurate and comprehensive compliance checks; ¶ 18: invention provides compliance check for suppliers).
For claim 18, Blazek and Wilson teach all the limitations of claim 16 above, and Blazek further teaches:
The method of claim 16, further comprising: identifying fourth data indicating at least one of: the business associated with the vendor account; an industry associated with the vendor account; a product associated with the vendor account; and a client-specific grouping created by the client account (¶ 27: business information can include business or industry information); and
wherein the predefined vendor grouping is based at least in part on the fourth data (¶ 51–52: industries grouped by business information).
Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al., U.S. Patent App. No. 2021/0158451 (“Blazek”) in view of Wilson, U.S. Patent App. No. 2005/0049891 (“Wilson”) and Levin et al., U.S. Patent App. No. 2005/0125358 (“Levin”).
For claim 1, Blazek teaches:
A system comprising (¶ 90: example system): 
one or more processors (¶ 90: processors); and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (¶ 91: instructions stored on storage media, executed by processor):
 . . . indicating an annual revenue of the business (¶ 53: business information can include annual revenue information; ¶ 87: business classification from business information);
determining a threshold coverage value corresponding to the . . . obligation based at least in part on the first data and the second data, the threshold coverage value indicating, for vendors associated with the client-defined vendor grouping and having the annual revenue, a coverage value that is beneficial for satisfying contractual obligations associated with the client (¶ 87–89: coverage limits based on business and historic information) . . ..
Blazek does not teach: receiving, from a first entity associated with a client account, first data indicating a business and a predefined vendor grouping associated with a vendor account, the predefined vendor grouping indicating an insurable obligation associated with the vendor account; receiving, from a second entity associated with the vendor account, second data including a business classification of the business associated with the vendor account, the business classification; identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the insurable obligation; determining, based at least in part on the threshold coverage value and the third data, a level of compliance associated with the insurable obligation; and generating, a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance.
Wilson, however, teaches:
receiving, from a client associated with a client account, first data indicating a business and a client-defined vendor grouping associated with a vendor account, the client-defined vendor grouping indicating an . . . obligation associated with the vendor account (¶ 29: supplier data including their compliance with insurance premiums);
receiving, from a vendor associated with the vendor account, second data including a business classification of the business associated with the vendor account, the business classification (¶ 29, 40: information or report on supplier's financial strength);
identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the . . . obligation (¶ 28: prior contract terms between supplier and customer);
determining, based at least in part on the threshold coverage value and the third data, a level of compliance associated with the . . . obligation (¶ 31: compliance information used to verify compliance); and
generating a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance (¶ 34, 37: graphical user interface displaying compliance result to customer or supplier).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek by adding the compliance check from Wilson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating compliance checks—a benefit explicitly disclosed by Wilson (¶ 14–17: need for more accurate and comprehensive compliance checks; ¶ 18: invention provides compliance check for suppliers).
The combination of Blazek and Wilson does not teach: intellectual-property related obligation.
	Levin, however, teaches:
intellectual-property related obligation (¶ 40: insurance contract can be for intellectual property infringement).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by specifying that the obligation is related to intellectual property as in Levin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing infringement risks—a benefit explicitly disclosed by Levin (¶ 5: need for reducing uncertainty in licensing rights; ¶ 40: invention addresses issues in part through insurance for infringement).
For claim 2, Blazek, Wilson, and Levin teach all the limitations of claim 1 above, and Blazek further teaches:
The system of claim 1, wherein the second data includes an industrial classification indicating an industry associated with the vendor account, and the operations further comprising: (¶ 27, 47: business information includes industry classification): 
identifying a . . . history of the industry based at least in part on the industrial classification (¶ 27, 74: historic claim, event, and incident data obtained);
determining a[n] . . . exposure associated with the industry based at least in part on the . . . history (¶ 47: liability class based on industrial classification); and
wherein the threshold coverage value corresponding to the . . . obligation is based at least in part on the . . . exposure associated with the industry (¶ 46–47: coverage recommendation based on business information based on business type and liability class).
Blazek does not teach: litigation history; litigation exposure; and intellectual-property related obligation.
	Levin, however, teaches:
litigation history (¶ 26: attributes can specifically include litigation activities);
litigation exposure (¶ 26: attributes can specifically include litigation activities); and 
intellectual-property related obligation (¶ 40: insurance contract can be for intellectual property infringement)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by specifying that the history can be litigation history as in Levin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing infringement risks—a benefit explicitly disclosed by Levin (¶ 5: need for reducing uncertainty in licensing rights; ¶ 8: invention addresses issues in part through analyzing specific attributes).
For claim 7, Blazek, Wilson, and Levin teach all the limitations of claim 1 above, and Blazek further teaches:
The system of claim 1, the operations further comprising: identifying fourth data indicating at least one of: the business associated with the vendor account; an industry associated with the vendor account; a product associated with the vendor account; and a client-specific grouping created by the client account (¶ 27: business information can include business or industry information); and
wherein the client-defined vendor grouping is based at least in part on the fourth data (¶ 51–52: industries grouped by business information).
For claim 9, Blazek and Wilson teach all the limitations of claim 8 above, and Blazek further teaches:
The system of claim 8, wherein the second data includes a standard industrial classification indicating an industry associated with the vendor account, and the operations further comprising (¶ 27, 47: business information includes industry classification): 
identifying a . . . history of the industry based at least in part on the standard industrial classification (¶ 27, 74: historic claim, event, and incident data obtained);
determining a[n]  . . . exposure associated with the industry based at least in part on the . . . history (¶ 47: liability class based on industrial classification); and
wherein the threshold coverage value corresponding to the insurable obligation is based at least in part on the . . . exposure associated with the industry (¶ 46–47: coverage recommendation based on business information based on business type and liability class).
The combination of Blazek and Wilson does not teach: litigation history; and litigation exposure.


	Levin, however, teaches:
litigation history (¶ 26: attributes can specifically include litigation activities); and
litigation exposure (¶ 26: attributes can specifically include litigation activities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by specifying that the history can be litigation history as in Levin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing infringement risks—a benefit explicitly disclosed by Levin (¶ 5: need for reducing uncertainty in licensing rights; ¶ 8: invention addresses issues in part through analyzing specific attributes).
Claims 3–6 are rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al., U.S. Patent App. No. 2021/0158451 (“Blazek”) in view of Wilson, U.S. Patent App. No. 2005/0049891 (“Wilson”); Levin et al., U.S. Patent App. No. 2005/0125358 (“Levin”); and Cullen, III, U.S. Patent App. No. 2003/0212604 (“Cullen”).
For claim 3, Blazek, Wilson, and Levin teach all the limitations of claim 1 above, and Levin further teaches:
intellectual-property related obligation (¶ 40: insurance contract can be for intellectual property infringement).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by specifying that the obligation is related to intellectual property as in Levin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing infringement risks—a benefit explicitly disclosed by Levin (¶ 5: need for reducing uncertainty in licensing rights; ¶ 40: invention addresses issues in part through insurance for infringement).
The combination of Blazek, Wilson, and Levin does not teach: determining that a previous contract of the previous contracts includes an insurance coverage value associated with the  . . . obligation; determining that the insurance coverage value satisfies the threshold coverage value; and causing the GUI to display an indication that the previous contract includes a least the threshold coverage value associated with the  . . . obligation.
	Cullen, however, teaches:
The system of claim 1, the operations further comprising: determining that a previous contract of the previous contracts includes an insurance coverage value associated with the . . . obligation (¶ 72–76, 114: various insurance coverage information);
determining that the insurance coverage value satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the previous contract includes a least the threshold coverage value associated with the  . . . obligation (¶ 97, 106: if information approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek, the compliance check in Wilson, and the intellectual property obligation in Levin by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 4, Blazek, Wilson, and Levin teach all the limitations of claim 1 above, and Levin further teaches:
intellectual-property related obligation (¶ 40: insurance contract can be for intellectual property infringement).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by specifying that the obligation is related to intellectual property as in Levin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing infringement risks—a benefit explicitly disclosed by Levin (¶ 5: need for reducing uncertainty in licensing rights; ¶ 40: invention addresses issues in part through insurance for infringement).
The combination of Blazek, Wilson, and Levin does not teach: identifying, based at least in part on the vendor grouping, a coverage template associated with the . . . obligation, the coverage template including the threshold coverage value; determining that an insurance coverage value associated with the . . . obligation satisfies the threshold coverage value; and causing the GUI to display an indication that the insurance coverage value associated with the  . . . obligation satisfies the threshold coverage value associated with the  . . . obligation.

	Cullen, however, teaches:
The system of claim 1, the operations further comprising: identifying, based at least in part on the vendor grouping, a coverage template associated with the . . . obligation, the coverage template including the threshold coverage value (¶ 118: industry minimum insurance standard);
determining that an insurance coverage value associated with the . . . obligation satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the insurance coverage value associated with the  . . . obligation satisfies the threshold coverage value associated with the  . . . obligation (¶ 97, 106: if information approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek, the compliance check in Wilson, and the intellectual property obligation in Levin by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).

For claim 5, Blazek, Wilson, and Levin teach all the limitations of claim 1 above, and Levin further teaches:
intellectual-property related obligation (¶ 40: insurance contract can be for intellectual property infringement).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by specifying that the obligation is related to intellectual property as in Levin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing infringement risks—a benefit explicitly disclosed by Levin (¶ 5: need for reducing uncertainty in licensing rights; ¶ 40: invention addresses issues in part through insurance for infringement).
The combination of Blazek, Wilson, and Levin does not teach: receiving, from the vendor account, fourth data indicating an insurance coverage corresponding to the  . . . obligation, the fourth data including at least one of: an insurance company associated with the insurance coverage; a coverage amount associated with the insurance coverage; a deductible amount associated with the insurance coverage; a period of time in which the insurance coverage is valid; an extended reporting period associated with the insurance coverage; or a virtual document representing the insurance coverage; determining that the coverage amount associated with the insurance coverage satisfies the threshold coverage value; and causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value.
	Cullen, however, teaches:
The system of claim 1, the operations further comprising: receiving, from the vendor account, fourth data indicating an insurance coverage corresponding to the  . . . obligation, the fourth data including at least one of: an insurance company associated with the insurance coverage; a coverage amount associated with the insurance coverage; a deductible amount associated with the insurance coverage; a period of time in which the insurance coverage is valid; an extended reporting period associated with the insurance coverage; or a virtual document representing the insurance coverage (¶ 72–76, 114: various insurance coverage information);
determining that the coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 97, 106: if information approved, user notified by dashboard). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek, the compliance check in Wilson, and the intellectual property obligation in Levin by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 6, Blazek, Wilson, and Levin teach all the limitations of claim 8 above, and Blazek further teaches:
identifying an insurance application associated with the insurance coverage based at least in part on the information required to obtain the insurance coverage (¶ 76–78: policy recommended based on needs and information);
receiving, from the vendor account, fourth data indicating the information for obtaining the insurance coverage (¶ 38: user inputs information);
providing, to the vendor account, an insurance policy including the insurance coverage (¶ 77: policy selected for user).
Blazek does not teach: identifying, based at least in part on the intellectual-property related obligation, information for obtaining an insurance coverage associated with the intellectual-property related obligation; determining that a coverage amount associated with the insurance coverage satisfies the threshold coverage value; and causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value.
Levin, however, teaches:
intellectual-property related obligation (¶ 40: insurance contract can be for intellectual property infringement).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by specifying that the obligation is related to intellectual property as in Levin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing infringement risks—a benefit explicitly disclosed by Levin (¶ 5: need for reducing uncertainty in licensing rights; ¶ 40: invention addresses issues in part through insurance for infringement).
The combination of Blazek, Wilson, and Levin does not teach: identifying, based at least in part on the  . . . obligation, information for obtaining an insurance coverage associated with the  . . . obligation; determining that a coverage amount associated with the insurance coverage satisfies the threshold coverage value; and causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value.
	Cullen, however, teaches:
The system of claim 1, the operations further comprising: identifying, based at least in part on the  . . . obligation, information for obtaining an insurance coverage associated with the . . . obligation (¶ 118: insurance requirements can include certain insurance types);
determining that a coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 97, 106: if information approved, user notified by dashboard). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek, the compliance check in Wilson, and the intellectual property obligation in Levin by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
Claims 10–13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al., U.S. Patent App. No. 2021/0158451 (“Blazek”) in view of Wilson, U.S. Patent App. No. 2005/0049891 (“Wilson”) and Cullen, III, U.S. Patent App. No. 2003/0212604 (“Cullen”).
For claim 10, Blazek and Wilson teach all the limitations of claim 8 above.  The combination of Blazek and Wilson does not teach: determining that a previous contract of the previous contracts includes an insurance coverage value associated with the insurable obligation; determining that the insurance coverage value satisfies the threshold coverage value; and causing the GUI to display an indication that the previous contracts includes a least the threshold coverage value associated with the insurable obligation.
	Cullen, however, teaches:
The system of claim 8, the operations further comprising: determining that a previous contract of the previous contracts includes an insurance coverage value associated with the insurable obligation (¶ 72–76, 114: various insurance coverage information);
determining that the insurance coverage value satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the previous contracts includes a least the threshold coverage value associated with the insurable obligation (¶ 97, 106: if information approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 11, Blazek and Wilson teach all the limitations of claim 8 above.  The combination of Blazek and Wilson does not teach: identifying, based at least in part on the vendor grouping, a coverage template associated with the insurable obligation, the coverage template including the threshold coverage value; determining that an insurance coverage value associated with the insurable obligation satisfies the threshold coverage value; and causing the GUI to display an indication that the insurance coverage value associated with the insurable obligation satisfies the threshold coverage value associated with the insurable obligation.
	Cullen, however, teaches:
The system of claim 8, the operations further comprising: identifying, based at least in part on the vendor grouping, a coverage template associated with the insurable obligation, the coverage template including the threshold coverage value (¶ 118: industry minimum insurance standard);
determining that an insurance coverage value associated with the insurable obligation satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the insurance coverage value associated with the insurable obligation satisfies the threshold coverage value associated with the insurable obligation (¶ 97, 106: if information approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 12, Blazek and Wilson teach all the limitations of claim 8 above.  The combination of Blazek and Wilson does not teach: receiving, from the vendor account, fourth data indicating an insurance coverage corresponding to the insurable obligation, the fourth data including at least one of: an insurance company associated with the insurance coverage; a coverage amount associated with the insurance coverage; a deductible amount associated with the insurance coverage; a period of time in which the insurance coverage is valid; an extended reporting period associated with the insurance coverage; or a virtual document representing the insurance coverage; determining that the coverage amount associated with the insurance coverage satisfies the threshold coverage value; and causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value.
	Cullen, however, teaches:
The system of claim 8, the operations further comprising: receiving, from the vendor account, fourth data indicating an insurance coverage corresponding to the insurable obligation, the fourth data including at least one of: an insurance company associated with the insurance coverage; a coverage amount associated with the insurance coverage; a deductible amount associated with the insurance coverage; a period of time in which the insurance coverage is valid; an extended reporting period associated with the insurance coverage; or a virtual document representing the insurance coverage (¶ 72–76, 114: various insurance coverage information);
determining that the coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 97, 106: if information approved, user notified by dashboard). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 13, Blazek and Wilson teach all the limitations of claim 8 above, and Blazek further teaches:
identifying an insurance application associated with the insurance coverage based at least in part on the information required to obtain the insurance coverage (¶ 76–78: policy recommended based on needs and information);
causing the GUI to display the insurance application, wherein the insurance application is configured to receive an input from the second computing device (¶ 79: policies presented to user; ¶ 7: graphical user interface; ¶ 38: client computing device for user input);
receiving, from the vendor account, fourth data indicating the information required to obtain the insurance coverage (¶ 38: user inputs information);
providing, to the vendor account, an insurance policy including the insurance coverage (¶ 77: policy selected for user).
The combination of Blazek and Wilson does not teach: determining that the insurable obligation is associated with an insurable obligation type of multiple insurable obligation types, individual ones of the multiple obligation types associated with insurance criteria identifying information required to obtain an insurance coverage associated with the insurable obligation type; determining that a coverage amount associated with the insurance coverage satisfies the threshold coverage value; and causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value.
	Cullen, however, teaches:
The system of claim 8, the operations further comprising: determining that the insurable obligation is associated with an insurable obligation type of multiple insurable obligation types, individual ones of the multiple obligation types associated with insurance criteria identifying information required to obtain an insurance coverage associated with the insurable obligation type (¶ 118: insurance requirements can include certain insurance types);
determining that a coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the coverage amount associated with the insurance coverage satisfies the threshold coverage value (¶ 97, 106: if information approved, user notified by dashboard). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 15, Blazek and Wilson teach all the limitations of claim 8 above, and Wilson further teaches:
The system of claim 8, wherein the vendor account is a first vendor account and the insurance coverage value is a first insurance coverage value, and the operations further comprising: identifying, from one or more sub-contracted vendor accounts associated with the first vendor account, a second vendor account associated with the insurable obligation (¶ 45, 65: one or more suppliers analyzed; ¶ 29: supplier data including their compliance with insurance premiums).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek by adding the compliance check from Wilson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating compliance checks—a benefit explicitly disclosed by Wilson (¶ 14–17: need for more accurate and comprehensive compliance checks; ¶ 18: invention provides compliance check for suppliers).
The combination of Blazek and Wilson does not teach: determining that a second insurance coverage value, associated with the insurable obligation and with the second vendor account, does not satisfy the threshold coverage value; and causing the GUI to display an indication that the level of compliance is insufficient to satisfy the contractual obligations associated with the client based at least in part on the second insurance coverage value.

	Cullen, however, teaches:
determining that a second insurance coverage value, associated with the insurable obligation and with the second vendor account, does not satisfy the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 97, 106, 153: qualification information not meet criteria); and
causing the GUI to display an indication that the level of compliance is insufficient to satisfy the contractual obligations associated with the client based at least in part on the second insurance coverage value (¶ 97, 106: if information not approved, user notified by dashboard). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 17, Blazek and Wilson teach all the limitations of claim 16 above, and Wilson further teaches:
The method of claim 16, further comprising: identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the insurable obligation (¶ 28: prior contract terms between supplier and customer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek by adding the compliance check from Wilson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating compliance checks—a benefit explicitly disclosed by Wilson (¶ 14–17: need for more accurate and comprehensive compliance checks; ¶ 18: invention provides compliance check for suppliers).
The combination of Blazek and Wilson does not teach: determining that a previous contract of the previous contracts includes an insurance coverage value associated with the insurable obligation; determining that the insurance coverage value satisfies the threshold coverage value; and causing the GUI to display an indication that the previous contract includes a least the threshold coverage value associated with the insurable obligation.
	Cullen, however, teaches:
determining that a previous contract of the previous contracts includes an insurance coverage value associated with the insurable obligation (¶ 72–76, 114: various insurance coverage information);
determining that the insurance coverage value satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display an indication that the previous contract includes a least the threshold coverage value associated with the insurable obligation (¶ 97, 106: if information approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 19, Blazek and Wilson teach all the limitations of claim 16 above.  The combination of Blazek and Wilson does not teach: identifying, based at least in part on the vendor grouping, a coverage template associated with the insurable obligation, the coverage template including the threshold coverage value; determining, based at least in part on the vendor account, that an insurance coverage value associated with the insurable obligation satisfies the threshold coverage value; and causing the GUI to display a first indication that the insurance coverage value associated with the insurable obligation satisfies the threshold coverage value associated with the insurable obligation.
	Cullen, however, teaches:
The method of claim 16, further comprising: identifying, based at least in part on the vendor grouping, a coverage template associated with the insurable obligation, the coverage template including the threshold coverage value (¶ 118: industry minimum insurance standard);
determining, based at least in part on the vendor account, that an insurance coverage value associated with the insurable obligation satisfies the threshold coverage value (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements); and
causing the GUI to display a first indication that the insurance coverage value associated with the insurable obligation satisfies the threshold coverage value associated with the insurable obligation (¶ 97, 106: if information approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
For claim 20, Blazek and Wilson teach all the limitations of claim 16 above.  The combination of Blazek and Wilson does not teach: wherein determining that the insurance coverage value satisfies the threshold coverage value comprises: determining, at a first time, that the insurance coverage value satisfies the threshold coverage value, and the method further comprising: determining, at a second time, that the insurance coverage value does not satisfy the threshold coverage value, wherein the first time is before the second time; and causing, at the second time and based at least in part on determining, at the second time, that the insurance coverage value does not satisfy the threshold coverage value, the GUI to display a second indication that the level of compliance is insufficient to meet contractual obligations associated with the client based at least in part on the insurance coverage value at the second time.
	Cullen, however, teaches:
The method of claim 19, wherein determining that the insurance coverage value satisfies the threshold coverage value comprises: determining, at a first time, that the insurance coverage value satisfies the threshold coverage value, and the method further comprising: determining, at a second time, that the insurance coverage value does not satisfy the threshold coverage value, wherein the first time is before the second time (¶ 118: minimum insurance coverage amounts; ¶ 96, 106: profile information determined to meet requirements; ¶ 153: qualification information later not meet criteria); and
causing, at the second time and based at least in part on determining, at the second time, that the insurance coverage value does not satisfy the threshold coverage value, the GUI to display a second indication that the level of compliance is insufficient to meet contractual obligations associated with the client based at least in part on the insurance coverage value at the second time (¶ 97, 106, 153: if information not approved, user notified by dashboard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coverage determination in Blazek and the compliance check in Wilson by adding the insurance determination from Cullen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating analysis of multiple vendors—a benefit explicitly disclosed by Cullen (¶ 6: need for qualification system with less processing and requirements; ¶ 7: invention addresses need in part through analyzing various business qualification information).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on January 24, 2022 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not fall into any of the enumerated groupings and therefore do not recite any abstract idea.  Applicant then highlights the features of the claimed invention and argues that the claims go beyond mental processes because the claims cannot be performed in the human mind.  Even if the claims go beyond mental processes, however, Applicant has not explained why the claims do not fall into the enumerated grouping of methods of organizing human activity.  The features of the claimed invention highlighted by Applicant instead actually recite analyzing compliance with an insurable obligation to determine a coverage value that is beneficial.  The claims therefore do fall within the grouping of methods of organizing human activity because they relate to a commercial interaction, mitigating risk, and insurance.  Thus, claims 1–20 do recite an abstract idea.
Next, Applicant argues that the claims are integrated into a practical application.  Applicant explains that the claims provide a novel functionality for generating data indicating both whether a vendor is compliant and to what level they are compliant with contracts.  This allows clients to determine which vendors are most compliant and assess levels of risk exposure from entering into contracts.  Applicant therefore argues that the claims recite an improvement to the functioning of contractual compliance processing systems, including identifying past contracts to determine a level of compliance.  These improvements recited by Applicant, however, are improvements to the abstract idea of determining contract compliance.  The claims then merely use the technology recited in the claims to make this compliance determination more efficient, rather than improving the technology itself in any way.  Thus, claims 1–20 do not include additional elements sufficient to integrate the judicial exception into a practical application.  
Finally, Applicant argues that the claims recite significantly more than the abstract idea because a prima facie case of patent ineligibility has not been established under 35 U.S.C. 101.  Applicant explains the standard for supporting a conclusion that an additional element is not well-understood, routine, or conventional, and argues that Examiner has not satisfied this burden in the rejection under 35 U.S.C. 101.  See Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision, USPTO Memo (April 19, 2018) (“Berkheimer Memo”).  Although Applicant is correct about the requirements under the Berkheimer Memo, these standards are only required when establishing that an additional element is well-understood, routine, or conventional in the Step 2B analysis under the current guidelines.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 56 n. 36 (Jan. 7, 2019) (“2019 PEG”).  The analysis under Step 2A Prong Two does not evaluate whether additional elements are well-understood, routine, or conventional, so the Berkheimer Memo requirements need not be considered for this step.  See 2019 PEG, 84 Fed. Reg. 50, 55.  Furthermore, the Step 2A Prong Two considerations need not be reevaluated under Step 2B, unless the additional elements are concluded to be directed to insignificant extra-solution activity.  See 2019 PEG, 84 Fed. Reg. 50, 56.  Thus, it is not even necessary to consider whether the additional elements are well-understood, routine, or conventional because merely applying an abstract idea to a computer, as established in Step 2A Prong Two, cannot provide an inventive concept, as required under Step 2B.  See MPEP 2106.05(f).  The prima facie case of patent ineligibility therefore has been established because the rejection under 35 U.S.C. 101 clearly outlines the abstract idea and the generic computer components used to implement that abstract idea, and the rejection then explains that the invention as a whole merely uses those computer components to implement the abstract idea of determining contract compliance and a coverage amount.  Thus, claims 1–20 do not include additional elements sufficient to amount to significantly more than the judicial exception.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on January 24, 2022 with respect to claims 1–20 have been fully considered but they are not persuasive.
Regarding claim 8, Applicant argues that Wilson (U.S. Patent App. No. 2005/0049891) fails to disclose the limitations “identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the insurable obligation” and “determining, based at least in part on the threshold coverage value and the third data, a level of compliance associated with the insurable obligation.” Applicant explains that Wilson refers to executing a contract with certain terms, identifying provisions to be checked, gathering supplier compliance information, and having the compliance information verified, and Wilson thus does not disclose identifying previous contracts and determining compliance based on these contracts, as in the claimed invention.  Applicant, however, has not specifically explained how the citations to Wilson fail to disclose the claim limitations indicated.  Wilson discloses identifying data regarding previous contracts associated with an insurable obligation (¶ 28: “The method includes the operation of identifying a complete set of compliance provisions from contract terms, conditions, and applicable regulations for a customer's contract as in block 100.”; ¶ 29: “An additional operation is gathering supplier compliance information quantifying compliance by the supplier with the compliance provisions as in block 102. The quantitative information that can be collected is generally defined as unverified data collected from the suppliers. For example, quantitative data can include information such as whether the supplier is current on their insurance premiums or the supplier's reported financial strength.”).  And, Wilson then discloses determining a level of compliance based on this data obtained (¶ 31: “Once the compliance information has been stored in a database, a verification provider can then verify the supplier compliance information in order to produce qualitative verification of the supplier compliance information as in block 106. The qualitative verification of the compliance information can include having an agent of the verification provider verify the compliance information furnished by the supplier for accuracy, level of compliance, completeness, and general correctness.”).  Wilson therefore discloses these claim limitations as they are currently written in the claims.  Thus, the cited references, in combination, disclose “identifying, based at least in part on the vendor account, third data indicating previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the insurable obligation” and “determining, based at least in part on the threshold coverage value and the third data, a level of compliance associated with the insurable obligation.”
Applicant also argues that Wilson fails to disclose the limitation “generating, a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance.”  Applicant explains that Wilson refers to providing a graphical interface indicating compliance with each supplier having a contract, and thus Wilson does not disclose a graphical user interface associated with a client or vendor indicating a level of compliance, as in the claimed invention.  Applicant again, however, has not specifically explained how the citations to Wilson fail to disclose the claim limitation indicated.  Wilson discloses a graphical interface for suppliers indicating compliance or noncompliance (¶ 37: “A graphical interface control or icon can be supplied with each supplier or line item as defined by the customer or the validation provider. For example, this graphic interface control may be a graphic that is red or yellow in color to indicate noncompliance or green in color to indicate compliance.”).  Wilson therefore discloses this claim limitation as it is currently written in the claims.  Thus, the cited references, in combination, disclose “generating, a graphical user interface (GUI) configured to display on at least one of a first computing device associated with the client account or a second computing device associated with the vendor account, the GUI indicating the level of compliance.”
Applicant argues that claims 1 and 16 are allowable based on similar reasoning as in claim 8. Thus, for the reasons discussed above, the combination of Blazek (U.S. Patent App. No. 2021/0158451) and Wilson does disclose all the limitations of claim 16; and the combination of Blazek, Wilson, and Levin (U.S. Patent App. No. 2005/0125358) does disclose all the limitations of claim 1.
Regarding claim 15, Applicant argues that Wilson fails to disclose the limitations “identifying, from one or more sub-contracted vendor accounts associated with the first vendor account, a second vendor account associated with the insurable obligation.” Applicant explains that Wilson refers to a supplier reporting compliance information for a customer to verify compliance, and Wilson thus does not disclose identifying a second vendor account associated with the insurable obligation, as in the claimed invention.  Applicant, however, has not specifically explained how the citations to Wilson fail to disclose the claim limitation indicated.  Wilson instead has been cited to disclose that there can be a multiple suppliers (¶ 45: “One or more suppliers 208 are involved in the system because the suppliers have agreed to a contract with the customer.”; ¶ 65: “This centralization is available whether the customer has 10 suppliers or 30,000 suppliers.”), the suppliers being associated with an insurable obligation (¶ 29: “For example, quantitative data can include information such as whether the supplier is current on their insurance premiums or the supplier's reported financial strength.”).  Furthermore, merely identifying an additional supplier account is only a duplicated step, which would not have patentable significant without some new and unexpected result.  See MPEP 2144.04(VI)(B) (citing In re Harza, 274 F.2d 669 (CCPA 1960)).  Wilson therefore discloses these claim limitations as they are currently written in the claims.  Thus, the cited references, in combination, disclose “identifying, from one or more sub-contracted vendor accounts associated with the first vendor account, a second vendor account associated with the insurable obligation.”
Applicant argues that the remaining dependent claims are allowable by virtue of their dependence on claims 1, 8, and 16, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Blazek and Wilson discloses all the limitations of claim 8 and 16; and the combination of Blazek, Wilson, and Levin discloses all the limitations of claim 1.  Thus, Applicant’s arguments with respect to claims 2–7, 9–15, and 17–20 are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Hendershot, U.S. Patent App. No. 2003/0050804, discloses contract compliance monitoring for insurance claims.  
Ramesh Babu, U.S. Patent App. No. 2015/0106118, discloses a contract compliance module for multiple vendors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                 

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696